Exhibit 10.19


Peoples Bancorporation, Inc.
Restricted Stock Plan



1. Purpose

 
The proper execution of the duties and responsibilities of the executives and
employees of Peoples Bancorporation, Inc. (the “Corporation”) and its
Subsidiaries is a vital factor in the continued growth and success of the
Corporation. Toward this end, it is necessary to attract and retain effective
and capable individuals to assume positions that contribute materially to the
successful operation of the business of the Corpora­tion and its Subsidiaries
and to provide incentive compensation opportunities that are competitive with
other similar businesses. It will benefit the Corporation, therefore, to bind
the interests of these persons more closely to its own interests by offering
them an attractive opportunity to acquire a proprietary interest in the
Corporation and thereby provide them with added incentive to remain in the
service of the Corporation and its Subsidiaries and to increase the prosperity,
growth, and earnings of the Corporation and enhance long-term shareholder
return. This Plan is intended to serve these purposes.
 

2. Definitions

 
The following terms wherever used herein shall have the meanings set forth
below.


(a)         The term “Award” means award of a Restricted Share under the Plan.
 
(b)         The term “Board of Directors” shall mean the Board of Directors of
the Corporation.
 
(c)         The term “Change in Control of the Corporation” shall mean a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act,
whether or not the Corporation is in fact required to comply therewith, provided
that, without limitation, such a change in control shall be deemed to have
occurred if (A) any “person” (as such term is used in Section l3(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its Subsidiaries or
a corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as the ownership of Common
Stock of the Corporation, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities; (B) during any period of two
consecutive years (not including any period prior to the adoption of the Plan),
individuals who at the beginning of such period constitute the Board of
Directors and any new director (other than a director designated by a person who
has entered into an agreement with the Corporation to effect a transaction
described in clauses (A) or (C) of this definition) whose election by the Board
of Directors or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (C) (i) consummation of a merger, share
exchange or consolidation of the Corporation with any other entity, other than a
merger, share exchange or consolidation that would result in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger, share exchange or consolida­tion, (ii) the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or (iii) the consummation of a sale or disposition by the
Corporation of all or substantially all the Corporation’s assets.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)         The term “Code” shall mean the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder.
 
(e)         The term “Committee” shall mean a committee to be appointed by the
Board of Directors to consist of three or more members, all of whom are members
of the Board of Directors.
 
(f)          The term “Common Stock” shall mean the shares of common stock, par
value $1.11 per share, of the Corporation.
 
(g)         The term “Corporation” shall mean Peoples Bancorporation, Inc., a
South Carolina corporation.
 
(h)         The term “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
 
(i)          The term “Plan” shall mean the Peoples Bancorporation, Inc.,
Restricted Stock Plan as originally approved by the Board of Directors on July
20, 2011, as the same may be amended from time to time.
 
(j)          The term “Restricted Share” means a share of Common Stock awarded
under the Plan that is subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service or achievement of performance or other objectives, as determined by
the Committee.
 
(k)         The term “Restricted Share Agreement” means the agreement between
the Corporation and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Share.
 
(l)          The term “Subsidiary” or “Subsidiaries” shall mean a corporation of
which capital stock possessing 50% or more of the total combined voting power of
all classes of its capital stock entitled to vote generally in the election of
directors is owned in the aggregate by the Corporation directly or indirectly
through one or more subsidiaries.
 

3. Effective Date of the Plan


The Plan shall become effective as of July 20, 2011.
 

4. Operation and Administration

 
(a)         The Plan shall be administered by the Committee.
 
(b)         The Committee may establish, from time to time and at any time,
subject to the approval of the Board of Directors and subject to the limitations
of the Plan as set forth herein, such rules and regulations and amendments and
supplements thereto, as it deems necessary to comply with applicable law and
regulation and for the proper administration of the Plan. A majority of the
members of the Committee shall constitute a quorum. The vote of a majority of a
quorum shall constitute action by the Committee.
 
(c)         The Committee shall from time to time submit to the Board of
Directors for its approval the names of those executives and employees who, in
its opinion, should receive Awards, and shall recommend the numbers of shares on
which Awards should be granted to each such person and the nature of the Awards
to be granted.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         Awards shall be granted by the Corporation and shall become
effective only after prior approval of the Board of Directors, and upon the
execution of a Restricted Share Agreement, as applicable, between the
Corporation and the recipient of the Award.
 
(e)         All distributions under the Plan are subject to withholding of all
applicable taxes, and the Committee may condition the delivery of any shares or
other benefits under the Plan on satisfaction of the applicable withholding
obligations. The Committee, in its discretion, and subject to such requirements
as the Committee may impose prior to the occurrence of such withholding, may
permit such withholding obligation to be satisfied through cash payments,
through the surrender of shares of Common Stock which the participant already
owns, or through the surrender of shares of Common Stock to which the
participant is otherwise entitled under the Plan.
 
(f)         The Committee’s interpretation and construction of the provisions of
the Plan and the rules and regulations adopted by the Committee shall be final,
unless otherwise determined by the Board of Directors. No member of the
Committee or the Board of Directors shall be liable for any action taken or
determination made, in respect of the Plan, in good faith.
 
(g)         The Committee may impose such other terms and conditions not
inconsistent with the terms of the Plan, as it deems advisable, including,
without limitation, restrictions and requirements relating to (i) the
registration, listing or qualification of the Common Stock or (ii) the shares of
Common Stock acquired under the Plan. The Committee may require that a
participant notify the Corporation of any disposition of shares of Common Stock
purchased under the Plan within a period of two (2) years subsequent to the
distribution date.
 
(h)         Notwithstanding any other provisions of the Plan, the Corporation
shall have no obligation to deliver any shares of Common Stock under the Plan or
make any other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the Exchange Act or the Securities Act of 1933), and the applicable
requirements of any securities exchange or similar entity.
 

5. Participation in the Plan

 
(a)         Participation in the Plan shall be limited to the executives and
employees of the Corporation and its Subsidiaries, who shall be designated by
the Committee and approved by the Board of Directors.
 
(b)         No member of the Board of Directors who is not also an employee of
the Corporation shall be eligible to participate in the Plan.
 

6.
Stock Subject to the Plan


(a)         There shall be reserved for the granting of Awards pursuant to the
Plan, and for issuance and sale pursuant to such Awards, One Hundred Three
Thousand (103,000) shares of Common Stock. To determine the number of shares of
Common Stock available at any time for the granting of Awards, there shall be
deducted from the total number of reserved shares of Common Stock, the number of
shares of Common Stock in respect of which Awards have been made pursuant to the
Plan that are still outstanding. The shares of Common Stock to be issued in
connection with Awards made pursuant to the Plan shall be made available from
the authorized and unissued shares of Common Stock or shares subsequently
acquired by the Corporation as treasury shares. If for any reason shares of
Common Stock as to which an Award has been made are forfeited or otherwise cease
to be subject to purchase thereunder, then such shares of Common Stock again
shall be available for issuance in connection with Awards made pursuant to the
Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Subject to subparagraph 6(c), the maximum number of shares that may
be issued to any one individual in conjunction with Awards granted pursuant to
Paragraph 7 shall be Ten Thousand (10,000) shares during any one calendar year
period.
 
(c)         In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares of Common Stock, merger, consolidation,
share exchange, acquisition of property or stock, or any change in the capital
structure of the Corporation, the Committee shall make such adjustments as may
be appropriate, in its discretion, in the number and kind of shares reserved for
Awards and in the number, kind and price of shares covered by Awards made
pursuant to the Plan.
 

7.
Terms and Conditions of Restricted Share Awards


(a)         Each award of Restricted Shares under the Plan shall be evidenced by
a Restricted Share Agreement between the recipient and the Corporation in such
form as the Committee from time to time may determine. Such Restricted Shares
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various Restricted Share Agreements entered into under the Plan need not be
identical.
 
(b)         Certificates for Restricted Shares awarded under the Plan shall not
be issued until the Restricted Shares have vested and are no longer subject to
forfeiture.
 
(c)         Each award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Share Agreement. During any
restricted period, the recipient shall not be permitted to sell, transfer,
pledge or assign Restricted Shares awarded under this Plan. In the event of the
recipient’s retirement, disability or death, or in cases of special
circumstances, the Committee, in its sole discretion may waive, in whole or in
part, any or all remaining restrictions with respect to such recipient’s
Restricted Shares. Unless otherwise provided in the Restricted Share Agreement,
each Restricted Share Agreement shall provide that, if the award recipient has
continuously remained in the employ of the Corporation or one of its
Subsidiaries, twenty percent of the Restricted Shares awarded shall vest on the
first anniversary of the award and an additional twenty percent shall vest on
each of the four subsequent anniversaries of the award and all Restricted Shares
subject to the agreement shall become fully vested in the event that a Change in
Control of the Corporation occurs.
 
(d)         The holders of Restricted Shares awarded under the Plan shall have
no voting, dividend and other rights as stockholders prior to the vesting of the
Restricted Shares.
 
(e)         When Restricted Shares are vested hereunder, the Corporation shall
issue a certificate or certificates in respect of such Restricted Shares, which
shall be registered in the name of the recipient and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Shares.
 

8.
Cancellation and Rescision of Awards


(a)         Unless the Restricted Share Agreement specifies otherwise, the
Committee may cancel, rescind, suspend, withhold or otherwise limit or restrict
any unexpired, unvested, or deferred Awards at any time if the participant is
not in compliance with all applicable provisions of the applicable Restricted
Share Agreement and the Plan, or if the participant engages in any “Detrimental
Activity.” For purposes of this Paragraph 8, “Detrimental Activity” shall
include: (i) the rendering of services for any organization or engaging directly
or indirectly in any business which is or becomes competitive with the
Corporation or any Subsidiary, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Corporation or any
Subsidiary; (ii) the disclosure to anyone outside the Corporation or any of its
Subsidiaries, or the use in other than the Corporation’s business, without prior
written authorization from the Committee, of any confidential information or
material, relating to the business of the Corporation or any of its
Subsidiaries, acquired by the participant either during or after employment with
the Corporation or a Subsidiary; (iii) activity that results in termination of
the participant’s employment for cause; (iv) a violation of any rules, policies,
procedures or guidelines of the Corporation or any Subsidiary or any law,
regulation or requirement applicable to the Company or any Subsidiary; (v) any
attempt directly or indirectly to induce any employee of the Corporation or any
Subsidiary to be employed or perform services elsewhere or any attempt directly
or indirectly to solicit the trade or business of any current, or prospective
customer, supplier or partner of the Corporation or any Subsidiary; (vi) the
participant’s being convicted of, or entering a guilty plea with respect to, a
crime, whether or not connected with the Corporation or any Subsidiary; or (vii)
any other conduct or act determined to be injurious, detrimental or prejudicial
to any interest of the Corporation or any Subsidiary.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Upon delivery of a certificate for Restricted Shares pursuant to an
Award, the participant shall certify in a manner acceptable to the Committee
that he is in compliance with the terms and conditions of the Plan. In the event
a participant fails to comply with the provision of subparagraphs 8(a)(i)-(vii)
prior to, or during the six months after, any payment or delivery pursuant to an
Award, such delivery may be rescinded within two years thereafter. In the event
of any such rescission, the participant shall pay to the Corporation the amount
of any gain realized or payment received as a result of the rescinded delivery,
in such manner and on such terms and conditions as may be required, and the
Corporation shall be entitled to set-off against the amount of any such gain any
amount owed to the participant by the Corporation or any Subsidiary.
 

9.
Amendments and Discontinuance of the Plan


The Board of Directors shall have the right at any time and from time to time to
amend, modify, or discontinue the Plan provided that, except as provided in
subparagraph 6(c), no such amendment, modification, or discontinuance of the
Plan shall revoke or alter the terms of any Award previously granted pursuant to
the Plan.
 

10.
Plan Subject to Governmental Laws and Regulations

 
The Plan and the terms of the Awards made pursuant to the Plan shall be subject
to all applicable governmental laws and regulations. Notwithstanding any other
provision of the Plan to the contrary, the Board of Directors may in its sole
and absolute discretion make such changes in the Plan as may be required to
conform the Plan to such laws and regulations.
 

11.
At-Will Employment


Nothing in the Plan, any Restricted Share Agreement, or any Award granted
pursuant to the Plan shall be construed as a contract of employment between the
Corporation or a Subsidiary, and selection of any person as a participant in the
Plan will not give that person the right to continue in the employ of the
Corporation or a Subsidiary, the right to continue to provide services to the
Corporation or any Subsidiary or as a limitation of the right of the Corporation
or a Subsidiary to discharge any participating employee or any other person at
any time, with or without assigning a reason therefor to the same extent as the
Corporation might have done absent the Plan, the Restricted Share Agreement, or
the Award, as applicable.
 

12.
Exclusion From Retirement and Fringe Benefit Computation


No portion of any Award under this Plan shall be taken into account as “wages,”
“salary” or “compensation” for any purpose, whether in determining eligibility,
benefits or otherwise, under (i) any pension, retirement, profit sharing or
other qualified or non-qualified plan of deferred compensation, (ii) any
employee welfare or fringe benefit plan including, but not limited to, group
insurance, hospital­ization, medical, and disability, or (iii) any form of
extraordinary pay including but not limited to bonuses, sick pay and vacation
pay.
 
 
 

--------------------------------------------------------------------------------

 
 

13.
Liability Limited; Indemnification


(a)         To the maximum extent permitted by South Carolina law, neither the
Corporation, the Board of Directors or the Committee nor any of its members,
shall be liable for any action or determi­nation made with respect to this Plan.
 
(b)         In addition to such other rights of indemnification that they may
have, the members of the Board of Directors and the Committee shall be
indemnified by the Corporation to the maximum extent permitted by South Carolina
law against any and all liabilities and expenses incurred in connection with
their service in such capacity.
 

14.
Miscellaneous


(a)         The headings in this Plan are for reference purposes only and shall
not affect the meaning or interpretation of the Plan.
 
(b)         This Plan, any Restricted Share Agreement, and the rights and
obligations of the Corporation or Subsidiary and any participant pertaining to
an Award, shall be governed by, and construed in accordance with, the laws of
the State of South Carolina, without regard to principles of conflict of laws
that would refer the governance of this Plan , any Restricted Share Agreement,
or the rights and obligations of the Corporation or Subsidiary and any
participant pertaining to an Award to the laws of any other jurisdiction.
 
(c)         All notices and other communications made or given pursuant to this
Plan shall be in writing and shall be sufficiently made or given if delivered or
mailed, addressed to the employee at the address contained in the records of the
Corporation or to the Corporation at P.O. Box 1989, Easley, SC 29641.
 
(d)         The settlement of any Awards with respect to Restricted Shares shall
be made in a prompt manner that does not trigger any interest or penalties under
Section 409A of the Code. The administration of the Plan shall likewise be in a
manner that does not trigger any interest or penalties under Section 409A of the
Code.
 

15. Duration of the Plan


 
No Awards may be made pursuant to the Plan after the close of business on July
20, 2021.
 
 